Case 3:10-cr-30088-NJR Document 152 Filed 04/29/20 Page 1 of 3 Page ID #1141



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                     Plaintiff,

 v.                                           Case No. 3:10-cr-30088-NJR-1

 CORTEZ L. WOOTEN,

                     Defendant.

                                         ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion to Withdraw as Attorney (Doc. 149) by

Stephen R. Welby and a Response to Order to Show Cause and pro se Motion Pursuant to

First Step Act (Doc. 151) filed by Defendant Cortez L. Wooten.

       On March 29, 2011, a jury found Wooten guilty of possession with intent to

distribute cocaine (Count 1). On July 8, 2011, Wooten was sentenced to life imprisonment

without release on Count 1 (Doc. 98).

       On September 13, 2012, the Seventh Circuit vacated Wooten’s sentence remanding

the case for resentencing on the grounds that the district court erred in concluding that

he could not benefit from the lower mandatory minimums established by the Fair

Sentencing Act (Doc. 129-1). On November 29, 2012, Wooten was resentenced to 360

months’ imprisonment as to Count 1 and supervised release for a term of 8 years

(Doc. 136).

       Wooten was included on the United States Sentencing Commission’s list of



                                        Page 1 of 3
Case 3:10-cr-30088-NJR Document 152 Filed 04/29/20 Page 2 of 3 Page ID #1142



potentially eligible defendants for relief under Section 404 of the First Step Act. On

February 5, 2019, Welby, Federal Public Defender for the Southern District of Illinois,

entered his appearance as counsel of record for Wooten (Doc. 145). On July 23, 2019, he

filed a Motion to Withdraw as Attorney (Doc. 149) on the grounds that Wooten’s sentence

was previously reduced in accordance with the Fair Sentencing Act, which would make

him ineligible for a sentencing reduction under § 404 the First Step Act. § 404(c). On July

24, 2019, the Court ordered Wooten to show cause as to why the Court should not grant

Welby’s Motion to Withdraw (Doc. 150). On August 26, 2019, Wooten filed a Response to

Order to Show Cause (Doc. 151) asserting that he is entitled to a sentence reduction

pursuant to the First Step Act.

       Section 404 of the First Step Act makes the provisions of the Fair Sentencing Act of

2010 retroactive to defendants who committed their offenses and were sentenced before

August 3, 2010. See First Step Act, § 404. The Act gives district courts discretion to reduce

a defendant’s sentence for a crack cocaine offense as if the sections of the Fair Sentencing

Act were in effect at the time the defendant’s offense was committed. Id.

       Section 404 of the First Step Act provides, in relevant part:

       (a) DEFINITION OF COVERED OFFENSE.—In this section, the term
           “covered offense” means a violation of a Federal criminal statute, the
           statutory penalties for which were modified by section 2 or 3 of the Fair
           Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372), that was
           committed before August 3, 2010.

       (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that imposed a
           sentence for a covered offense may, on motion of the defendant, the
           Director of the Bureau of Prisons, the attorney for the Government, or
           the court, impose a reduced sentence as if sections 2 and 3 of the Fair
           Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372) were in

                                        Page 2 of 3
Case 3:10-cr-30088-NJR Document 152 Filed 04/29/20 Page 3 of 3 Page ID #1143



           effect at the time the covered offense was committed.

       (c) LIMITATIONS.—No court shall entertain a motion made under this
           section to reduce a sentence if the sentence was previously imposed or
           previously reduced in accordance with the amendments made by
           sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111–220;
           124 Stat. 2372) or if a previous motion made under this section to reduce
           the sentence was, after the date of enactment of this Act, denied after a
           complete review of the motion on the merits. Nothing in this section
           shall be construed to require a court to reduce any sentence pursuant to
           this section.

       The First Step Act prohibits a Court from entertaining a motion to reduce a

sentence where the Court had previously imposed that sentence in accordance with the

amendments made by Sections 2 and 3 of the Fair Sentencing Act. Id. Here, Wooten was

resentenced pursuant to the Fair Sentencing Act, which removes the mandatory

minimum life sentence for simple possession. Wooten has cited no case law or statute

that would support this Court deviating from the limitations imposed by the First Step

Act.

       For these reasons, Motion to Withdraw as Attorney (Doc. 149) by Stephen R.

Welby is GRANTED. The Response to Order to Show Cause and pro se Motion Pursuant

to First Step Act (Doc. 151) filed by Defendant Cortez L. Wooten is DENIED.

       IT IS SO ORDERED.

       DATED: April 29, 2020


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                       Page 3 of 3
